DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 objected to because of typographical error: “determining” in line 4. It appears that it should be “determine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 1) “object detection scheme” in claim 16 lines 2-4 is firstly introduced in specification paragraph [0230] line 4 without description for what “scheme” represents. There is no descriptions in specification paragraphs [0231], [0415], and [0416], where “object detection scheme” presented. 2) “a count of points” in claim 18 line 4 firstly introduced in specification paragraph [0240] without description for what the “points” represents. It appears that the “points” should be “pixels” because co-ordinates for a “point” may not be an integer.  Appropriate clarifications are required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the particular dimension of the 2D radar antenna” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim because there is no “particular dimension of the 2D radar antenna” defined. Instead, there is “a particular dimension of the first dimension or the second dimension” defined in lines 2-3. And it is not clear what the “the particular dimension of the 2D radar antenna” represents. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "the particular dimension", which is the “a particular dimension of the first dimension or the second dimension”. Appropriate clarification is required.

Claim 13 recites the limitation "the azimuth dimension" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no “azimuth dimension” defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "an azimuth dimension". Appropriate clarification is required.

Claim 14 recites the limitation "the elevation dimension" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no “azimuth dimension” defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "an elevation dimension". Appropriate clarification is required.

Claims 13 and 14 recite the limitation “the particular dimension” in line 1. It is not clear what “the particular dimension” represents because there are “a particular dimension of the first dimension or the second dimension” and “the particular dimension of the 2D radar antenna” defined in claim 12. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "the particular dimension of the first dimension or the second dimension". Appropriate clarifications are required.

Claim 16 recites the limitation “object detection scheme” in three places in lines 2-4. It is not clear what the “scheme” represents. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as " object detection results". Appropriate clarification is required.

Claim 18 recites the limitation “a count of points” in line 4. It is not clear what the “points” represents. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as "a count of pixels ". Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8, 12, 15-17, 19-21, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamba (Japanese Patent No. 2018004513, hereafter Gamba).
Regrading claim 1, Gamba discloses that an apparatus comprising a radar processor {page 1 line 30, radar apparatus}, the radar processor comprising: 
an input to receive radar receive (Rx) data, the radar Rx data based on radar signals of a Two Dimensional (2D) radar antenna {Fig.1A, Rxv, Rxh (for 2D); page 1 lines 36-37, reception signal, received, through, antennas}; and 
a processor {page 4 line 25, signal processing device, CPU} configured to: 
determine a first one-dimensional (1D) Angle of Arrival (AoA) spectrum corresponding to a first dimension of an Azimuth-Elevation domain based on the radar Rx data {page 2 lines 12-16, radar device, calculates, horizontal (for “azimuth”) angle, horizontal to, road surface}; 
determine a second 1D AoA spectrum corresponding to a second dimension of the Azimuth-Elevation domain based on the radar Rx data {page 2 lines 12-16, radar device, calculates, vertical (for “elevation”) angle, vertical, perpendicular to, road surface}; 
detect one or more first object hypotheses in the first dimension based on the first 1D AoA spectrum {page 4 lines 49-52, horizontal angle estimating unit, peak signal, a plurality of horizontal angles, a plurality of target objects}; 
detect one or more second object hypotheses in the second dimension based on the second 1D AoA spectrum {page 4 lines 58-59, vertical angle estimating unit, a plurality of vertical angles, a plurality of reflected waves, via, antenna; page 2 line 31, reflected by, object}; 
determine a plurality of 2D object hypotheses corresponding to the Azimuth-Elevation domain based on the first object hypotheses and the second object hypotheses {page 2 lines 38-39, radar, detects, arrival angles, combinations of, horizontal angle, vertical angle, each target; page 5 lines 2-3 (horizontal, vertical, estimating, output, to, adjusting unit), 26 (adjusting unit, output, candidates)}; and 
generate 2D AoA information in the Azimuth-Elevation domain based on a 2D AoA spectrum analysis of the radar Rx data according to the plurality of 2D object hypotheses {page 3 lines 16-18, radar, determines, combination, highest correlation, horizontal, vertical, angle, correct combination}.

Regarding claim 2, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured to: 
determine a candidate set of 2D object hypotheses based on the first object hypotheses and the second object hypotheses {page 5 lines 13-16, horizontal angles, vertical angles}; 
determine a reduced candidate set of 2D object hypotheses by excluding one or more 2D object hypotheses from the candidate set of 2D object hypotheses based on at least one exclusion criterion {page 5 lines 18-23, when one of horizontal angle, vertical angle, larger than, the other number (for “criterion”), candidate T1, T2}; and 
generate the 2D AoA information based on the 2D AoA spectrum analysis of the radar Rx data according to the reduced candidate set of 2D object hypotheses {page 5 line 22-26, each candidate, be expressed, adjustment unit, output, selected candidates}.

Regarding claim 6, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured 
to determine a plurality of AoA spectral points based on the 2D AoA spectrum analysis, 
to identify one or more selected AoA spectral points from the plurality of AoA spectral points based on a detection threshold, and 
to generate the 2D AoA information comprising 2D AoA information corresponding to the selected AoA spectral points.
{page 4 lines 50 (a plurality of horizontal angles), 55-56 (peak signals, exceeding, predetermined level), 58 (a plurality of vertical angles); page 5 line 22-26, each candidate, be expressed, adjustment unit, output, selected candidates }

Regarding claim 8, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured to
 determine at least one 1D AoA spectrum of the first 1D AoA spectrum or the second 1D AoA spectrum according to a super resolution spectrum analysis algorithm {page 4 line 60, estimate, horizontal angle, vertical angle; page 5 line 1, ESPRIT, MUSIC; ESPRIT and MUSIC are “super resolution spectrum analysis algorithm”, see support material Xu et al. (S. Xu, J. Wang and A. Yarovoy, "Super Resolution DOA for FMCW Automotive Radar Imaging," 2018 IEEE Conference on Antenna Measurements & Applications (CAMA), 2018, pp. 1-4, doi: 10.1109/CAMA.2018.8530609, hereafter Xu), page 1 left column, lines 14-16 below section title “I. INTRODUCTION”}.

Regarding claim 12, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured to 
determine a particular 1D AoA spectrum corresponding to a particular dimension of the first dimension or the second dimension by determining a plurality of intermediate 1D AoA spectrums corresponding to a respective plurality of subarrays in the particular dimension of the 2D radar antenna, and to determine the particular 1D AoA spectrum based on a combination of the plurality of intermediate 1D AoA spectrums {page 4 line 27, horizontal FFT (subarray for horizontal dimension), vertical FFT (subarray for vertical dimension);  FFT is implemented segment-by-segment in time-frequency domain – see support “Fast Fourier transform – Wikipedia.pdf” from https://web.archive.org/web/20200114080021/https://en.wikipedia.org/wiki/Fast_Fourier_transform, page 4 lines 1-3 below section title “Definition” }.

Regarding claim 15, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured to
determine the first 1D AoA spectrum according to a first spectrum analysis algorithm, 67AD 1572-US and to determine the second 1D AoA spectrum according to a second spectrum analysis algorithm different from the first spectrum analysis algorithm {page 3 lines 27-28, radar, estimate, arrival angle, first direction, second direction, different from, first direction}.

Regarding claim 16, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured to
determine the one or more first object hypotheses according to a first object detection scheme, and to determine the one or more second object hypotheses according to a second object detection scheme different from the first object detection scheme {page 5 lines 8 (number of horizontal angles, different from, number of vertical angles), 19-21 (group R1, θ1, θ2, ϕ1, ϕ2, candidate T1, θ2, θ3, ϕ1, ϕ2, candidate T2}.

Regarding claim 17, which depends on claim 1, Gamba discloses that in the apparatus, the radar processor is configured to
determine the second 1D AoA spectrum based on the one or more first object hypotheses in the first dimension based on the first 1D AoA spectrum {page 5 lines 8 (number of horizontal angles, different from, number of vertical angles), 19-21 (group R1, θ1, θ2, ϕ1, ϕ2, candidate T1, θ2, θ3, ϕ1, ϕ2, candidate T2)}.

Regarding claim 19, which depends on claim 1, Gamba discloses that the apparatus comprising
the 2D radar antenna {Fig.1A}, and 
a plurality of Rx chains to generate the radar Rx data based on radar signals received via a plurality of Rx antennas of the 2D radar antenna {Fig.2}.


Regarding claim 20, Gamba discloses that a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions {page 4 line 25, microcomputer, CPU, storage unit} operable to, when executed by at least one processor, enable the at least one processor to cause a radar device to: 
determine a first one-dimensional (1D) Angle of Arrival (AoA) spectrum corresponding to a first dimension of an Azimuth-Elevation domain based on radar receive (Rx) data {page 2 lines 12-16, radar device, calculates, horizontal (for “azimuth”) angle, horizontal to, road surface}, the radar Rx data based on radar signals of a Two Dimensional (2D) radar antenna {Fig.1A, Rxv, Rxh (for 2D); page 1 lines 36-37, reception signal, received, through, antennas}; 
determine a second 1D AoA spectrum corresponding to a second dimension of the Azimuth-Elevation domain based on the radar Rx data {page 2 lines 12-16, radar device, calculates, vertical (for “elevation”) angle, vertical, perpendicular to, road surface}; 
detect one or more first object hypotheses in the first dimension based on the first 1D AoA spectrum {page 4 lines 49-52, horizontal angle estimating unit, peak signal, a plurality of horizontal angles, a plurality of target objects}; 68AD 1572-US 
detect one or more second object hypotheses in the second dimension based on the second 1D AoA spectrum {page 4 lines 58-59, vertical angle estimating unit, a plurality of vertical angles, a plurality of reflected waves, via, antenna; page 2 line 31, reflected by, object}; 
determine a plurality of 2D object hypotheses corresponding to the Azimuth- Elevation domain based on the first object hypotheses and the second object hypotheses {page 2 lines 38-39, radar, detects, arrival angles, combinations of, horizontal angle, vertical angle, each target; page 5 lines 2-3 (horizontal, vertical, estimating, output, to, adjusting unit), 26 (adjusting unit, output, candidates)}; and 
generate 2D AoA information in the Azimuth-Elevation domain based on a 2D AoA spectrum analysis of the radar Rx data according to the plurality of 2D object hypotheses {page 3 lines 16-18, radar, determines, combination, highest correlation, horizontal, vertical, angle, correct combination}.

Regarding claim 21, which depends on claim 20, Gamba discloses that in the product, the instructions, when executed, cause the radar device 
to determine a candidate set of 2D object hypotheses based on the first object hypotheses and the second object hypotheses {page 5 lines 13-16, horizontal angles, vertical angles}, 
to determine a reduced candidate set of 2D object hypotheses by excluding one or more 2D object hypotheses from the candidate set of 2D object hypotheses based on at least one exclusion criterion {page 5 lines 18-23, when one of horizontal angle, vertical angle, larger than, the other number (for “criterion”), candidate T1, T2}, and 
to generate the 2D AoA information based on the 2D AoA spectrum analysis of the radar Rx data according to the reduced candidate set of 2D object hypotheses {page 5 line 22-26, each candidate, be expressed, adjustment unit, output, selected candidates}.

Regarding claim 23, which depends on claim 20, Gamba discloses that in the product, the instructions, when executed, cause the radar device 
to determine a plurality of AoA spectral points based on the 2D AoA spectrum analysis, 
to identify one or more selected AoA spectral points from the plurality of AoA spectral points based on a detection threshold, and 
to generate the 2D AoA information comprising 2D AoA information corresponding to the selected AoA spectral points.
{page 4 lines 50 (a plurality of horizontal angles), 55-56 (peak signals, exceeding, predetermined level), 58 (a plurality of vertical angles)}



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 13-14, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gamba as applied to claim 1 above, and further in view of Xu.
Regarding claim 3, which depends on claim 1, Gamba does not disclose process regions. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to 
identify one or more regions of the Azimuth-Elevation domain, and to determine at 65AD 1572-US least one 1D AoA spectrum of the first 1D AoA spectrum or the second 1D AoA spectrum in the one or more regions of the Azimuth-Elevation domain {page 3 left column, lines 2-3, applying, MUSIC algorithm, in each range cell}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to extract angle information from selected regions. Doing so would reduce computational load in real-time algorithm implementation because imaging complexity is reduced, as recognized by Xu {page 1 left column, lines 9-10, 16-17 from bottom}.

Regarding claim 4, which depends on claims 1 and 3, Gamba does not disclose process regions. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to identify the one or more regions
based on a coarse AoA spectrum analysis of the Rx radar data, a resolution of the coarse AoA spectrum analysis is lower than a resolution of the at least one 1D AoA spectrum {page 3 left column, lines 2-3, applying, MUSIC algorithm (higher resolution because for each range cell), in each range cell (for “coarse”); }.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to extract angle information from selected regions. Doing so would reduce computational load in real-time algorithm implementation because imaging complexity is reduced, as recognized by Xu {page 1 left column, lines 9-10, 16-17 from bottom}.

Regarding claim 7, which depends on claims 1 and 6, Gamba does not disclose dynamic threshold. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to 
dynamically set the detection threshold based on one or more detection criteria {page 1 right column, lines 1-2, dynamic threshold; page 3 left column, lines 7-9 below Eq.(5), threshold, defined from, eigenvalue vector}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to use dynamic threshold in radar signal processing. Doing so would provide sufficient SNR to detect target because the threshold is signal based, as recognized by Xu {page 1 left column, lines 11-13 from bottom}.

Regarding claim 13, which depends on claims 1 and 12, Gamba discloses that in the apparatus,

the particular dimension comprises the azimuth dimension {page 2 lines 14-15, horizontal direction}, 
However, Gamba does not disclose a plurality of rows of 2D radar antenna. In the same field of endeavor, Xu discloses that
the plurality of subarrays comprises a plurality of rows of the 2D radar antenna (Fig.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to 2D radar antenna array. Doing so would extract angle profile of target from phase delay between different radar antenna array elements so that a super-resolution algorithm can be used to improve the performance of angle-range imaging, as recognized by Xu {page 1 left column, lines 7-9, 13-14 below section title “I. INTRODUCTION”}.

Regarding claim 14, which depends on claims 1 and 12, Gamba discloses that in the apparatus,
the particular dimension comprises the elevation dimension {page 2 lines 15-16, vertical direction}, 
However, Gamba does not disclose a plurality of columns of 2D radar antenna. In the same field of endeavor, Xu discloses that
the plurality of subarrays comprises a plurality of columns of the 2D radar antenna {Fig.1}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to 2D radar antenna array. Doing so would extract angle profile of target from phase delay between different radar antenna array elements so that a super-resolution algorithm can be used to improve the performance of angle-range imaging, as recognized by Xu {page 1 left column, lines 7-9, 13-14 below section title “I. INTRODUCTION”}.

Regarding claim 18, which depends on claim 1, Gamba does not disclose field of view and resolution. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to 
generate the 2D AoA information configured for a Field of View (FOV) parameter and a resolution parameter {page 2 right column, line 2 below Eq.(2), far-field targets; page 3 right column, lines 21-22, performance, angular resolution}, and 
wherein a count of the plurality of 2D object hypotheses is less than 10% of a count of points in the Azimuth-Elevation domain according to the FOV parameter and the resolution parameter {Fig.4 (c)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to extract angle information from selected regions with a certain resolution. Doing so would reduce computational load in real-time algorithm implementation because imaging complexity is reduced and also provide high angular resolution, as recognized by Xu {page 1 left column, lines 1-2, 9-10, 16-17 from bottom}.


Regarding claim 22, which depends on claim 20, Gamba does not disclose process regions. In the same field of endeavor, Xu discloses that in the product, the instructions, when executed, cause the radar device to 
identify one or more regions of the Azimuth-Elevation domain, and to determine at least one 1D AoA spectrum of the first 1D AoA spectrum or the second 1D AoA spectrum in the one or more regions of the Azimuth-Elevation domain {page 3 left column, lines 2-3, applying, MUSIC algorithm, in each range cell}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to extract angle information from selected regions. Doing so would reduce computational load in real-time algorithm implementation because imaging complexity is reduced, as recognized by Xu {page 1 left column, lines 9-10, 16-17 from bottom}.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gamba and Xu as applied to claims 1 and 3 above, and further in view of Wang et al. (U.S. Patent No. 9594159, hereafter Wang).
Regarding claim 5, which depends on claims 1 and 3, Gamba does not disclose process regions. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to identify the one or more regions
based on at least one of map information, scene occlusions, a planned maneuver, a trajectory {Fig.4(a); Fig.5 (a); car and bike give signal for “planned maneuver”}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to extract angle information from selected regions. Doing so would reduce computational load in real-time algorithm implementation because imaging complexity is reduced, as recognized by Xu {page 1 left column, lines 9-10, 16-17 from bottom}.
However, Gamba and Xu do not explicitly disclose radar beam coverage. In the same field of endeavor, Wang discloses that
a Transmit (TX) Beamforming (BF) configuration (Fig.1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gamba and Xu with the teachings of Wang to extract angle information from selected regions in radar coverage. Doing so would exclude natural objects because those targets are uninteresting to radar application (e.g. ground, pavement, etc.), as recognized by Wang {col.1 lines 53-58}.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gamba as applied to claims 1 and 8 above, and further in view of Xu and Gϋrcan (Y. Gürcan and A. Yarovoy, "Super-resolution algorithm for joint range-azimuth-Doppler estimation in automotive radars," 2017 European Radar Conference (EURAD), 2017, pp. 73-76, doi: 10.23919/EURAD.2017.8249150, hereafter Gϋrcan).
Regarding claim 9, which depends on claims 1 and 8, Gamba does not explicitly disclose covariance matrix. In the same field of endeavor, Xu discloses that in the apparatus, the radar processor is configured to
determine a particular 1D AoA spectrum corresponding to a particular dimension of the first dimension or the second dimension by determining a covariance matrix corresponding to the particular dimension {page 3 left column, line 2 above Eq.(4), covariance matrix; page 2 right column, line 2 from bottom, 1D MUSIC, applied, each, range cell}, and 
determining the particular 1D AoA spectrum according to the super resolution spectrum analysis algorithm based on the covariance matrix corresponding to the particular dimension {page 3 left column, section “C. MUSIC Algorithm for angle-Range Imaging”}, 
the radar processor is configured to 
determine the covariance matrix corresponding to the particular 66AD 1572-US dimension by applying to the radar Rx data at least one of a Spatial smoothing technique {page 3 left column, line 1, spatial smoothing} 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gamba with the teachings of Xu to use covariance matrix and spatial smoothing technique in radar signal processing. Doing so would use super-resolution algorithm (e.g. MUSIC) to improve the performance of angle-range imaging because super-resolution algorithm is based on covariance matrix and avoid coherent sources because of spatial smoothing, as recognized by Xu {page 1 left column, lines 14-16 below section title “I. INTRODUCTION” and line 1 from bottom; page 1 right column line 1}.
However, Gamba and Xu do not disclose Forward-Backward technique. In the same field of endeavor, Gϋrcan discloses that
Forward-Backward technique {page 73 right column, lines 17-18, forward-backward spatial smoothing techniques}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gamba and Xu with the teachings of Gϋrcan to choose forward-backward spatial smoothing techniques in radar signal processing. Doing so would perform data stacking and smoothing so as to provide a robustness in case of correlated signal returns, as recognized by Gϋrcan {page 73 right column, lines 18-19; page 74 right column lines 4-7}.

Regarding claim 10, which depends on claims 1 and 8-9, Gamba discloses that in the apparatus, the radar processor is configured to 
determine the covariance matrix corresponding to the particular dimension based on combined Rx data corresponding to a plurality of 1D antenna indexes in a first antenna dimension of the 2D radar antenna {page 6 lines 47 (correlation matrix), 50-52 (power, corresponding to, horizontal angle, signal, received by, Rxh), 57-59 (cross-correlation, power, RW_θ, RW_ϕ, cross-correlation matrix)}, 
wherein combined Rx data corresponding to a 1D antenna index in the first antenna dimension is based on a combination of a plurality of data values in the radar Rx data, which correspond to the 1D antenna index in the first antenna dimension, the plurality of data values corresponding to a plurality of antenna indexes in a second antenna dimension of the 2D radar antenna {page 6 lines 33-35 (first, second, reflection estimate units, estimate power, using, antennas), 57-60 (power, RW_θ, RW_ϕ, first, second, reflection estimate units)}.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gamba as applied to claims 1 and 8 above, and further in view of Razavi-Ghods (Razavi-Ghods, Nima. "Characterisation of MIMO radio propagation channels." PhD diss., Durham University, 2007. From etheses.dur.ac.uk/2526/1/2526_537.pdf, hereafter Razavi-Ghods) and Madurasinghe et al. (Madurasinghe, Dan, and Andrew Shaw. "TSI finders for estimation of the location of an interference source using an airborne array." EURASIP Journal on Advances in Signal Processing 2008 (2007): 1-17, hereafter Madurasinghe).
Regarding claim 11, which depends on claims 1 and 8, Gamba discloses that in the apparatus,
the super resolution spectrum analysis algorithm comprises a Multiple Signal Classification (MUSIC) algorithm {page 4 line 60, estimate, horizontal angle, vertical angle; page 5 line 1, MUSIC}.
However, Gamba does not disclose MVDR and MPDR algorithm. In the same field of endeavor, Razavi-Ghods discloses that
a Minimum Variance Distortionless Response (MVDR) algorithm {page 4-7 line 2 from bottom, MVDR},
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute super resolution spectrum analysis algorithm in Gamba with the teachings of Razavi-Ghods. Doing so would use a spectral-based technique (e.g. MVDR algorithm) for angle arrival estimate, which is one of existing angle arrival estimate algorithms, as recognized by Razavi-Ghods {page 4-6, section 4.3}.
However, Gamba and Razavi-Ghods do not disclose MPDR algorithm. In the same field of endeavor, Madurasinghe discloses that
a Minimum Power Distortionless Response (MPDR) algorithm {page 2 right column, section 3.1, MPDR approach}
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute super resolution spectrum analysis algorithm in Gamba or in Razavi-Ghods with the teachings of Madurasinghe. Doing so would use a spectral-based technique (e.g. MPDR algorithm) for angle arrival estimate, which is one of existing angle arrival estimate algorithms, as recognized by Madurasinghe {page 2 right column, section 3}.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Gamba.
Regarding claim 24, Wang discloses that a vehicle (Fig.1) comprising: 
a system controller configured to control one or more vehicular systems of the vehicle based on radar information; and 
a radar device configured to provide the radar information to the system controller, 
{col.2 lines 44-47, radar, information, be used, central controller, react, driving scenarios}
a plurality of Transmit (Tx) antennas to transmit Tx radar signals {col.3 line 23, transmitter, two antennas}
However, Wang does not explicitly disclose the detail of angle of arrival estimation in radar signal processing. In the same field of endeavor, Gamba discloses that
the radar device comprising: 69AD 1572-US 
a Two Dimensional (2D) radar antenna comprising a plurality of Receive (Rx) antennas to receive Rx radar signals based on the Tx radar signals {Fig.1 (Rx); Fig.2 (Tx)}; and 
a processor configured to generate the radar information based on radar Rx data, the radar Rx data based on the Rx radar signals, the radar information comprising 2D Angle of Arrival (AoA) information in an Azimuth-Elevation domain {page 4 lines 25-28, microcomputer, entire radar device, transmission, horizontal, vertical, angle estimate, adjustment, determination; page 2 lines 26-31, radar, target, reception antennas, information, reflected by, object}, 
wherein the processor is configured 
to determine a first one-dimensional (1D) AoA spectrum corresponding to a first dimension of the Azimuth-Elevation domain based on the radar Rx data {page 2 lines 12-16, radar device, calculates, horizontal (for “azimuth”) angle, horizontal to, road surface},
 to determine a second 1D AoA spectrum corresponding to a second dimension of the Azimuth-Elevation domain based on the radar Rx data {page 2 lines 12-16, radar device, calculates, vertical (for “elevation”) angle, vertical, perpendicular to, road surface}, 
to detect one or more first object hypotheses in the first dimension based on the first 1D AoA spectrum {page 4 lines 49-52, horizontal angle estimating unit, peak signal, a plurality of horizontal angles, a plurality of target objects}, 
to detect one or more second object hypotheses in the second dimension based on the second 1D AoA spectrum {page 4 lines 58-59, vertical angle estimating unit, a plurality of vertical angles, a plurality of reflected waves, via, antenna; page 2 line 31, reflected by, object}, 
to determine a plurality of 2D object hypotheses corresponding to the Azimuth-Elevation domain based on the first object hypotheses and the second object hypotheses {page 2 lines 38-39, radar, detects, arrival angles, combinations of, horizontal angle, vertical angle, each target; page 5 lines 2-3 (horizontal, vertical, estimating, output, to, adjusting unit), 26 (adjusting unit, output, candidates)}, and 
to generate the 2D AoA information based on a 2D AoA spectrum analysis of the radar Rx data according to the plurality of 2D object hypotheses {page 3 lines 16-18, radar, determines, combination, highest correlation, horizontal, vertical, angle, correct combination}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute angle arrival estimate in radar signal processing in Wang with the teachings of Gamba. Doing so would provide an angle detection method capable of detecting arrival angles of plurality of reflected waves regardless of the number of arrival angles because angles in horizontal direction and vertical direction are considered in final determination, as recognized by Gamba {page 1 lines 31-32; page 4 lines 27-28}.

Regarding claim 25, which depends on claim 24, Wang does not explicitly disclose the detail of angle of arrival estimation in radar signal processing. In the same field of endeavor, Gamba discloses that in the vehicle, the processor is configured 
to determine a candidate set of 2D object hypotheses based on the first object hypotheses and the second object hypotheses {page 5 lines 13-16, horizontal angles, vertical angles}, 
to determine a reduced candidate set of 2D object hypotheses by excluding one or more 2D object hypotheses from the candidate set of 2D object hypotheses based on at least one exclusion criterion {page 5 lines 18-23, when one of horizontal angle, vertical angle, larger than, the other number (for “criterion”), candidate T1, T2}, and 
to generate the 2D AoA information based on the 2D AoA spectrum analysis of the radar Rx data according to the reduced candidate set of 2D object hypotheses {page 5 line 22-26, each candidate, be expressed, adjustment unit, output, selected candidates}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute angle arrival estimate in radar signal processing in Wang with the teachings of Gamba. Doing so would provide an angle detection method capable of detecting arrival angles of plurality of reflected waves regardless of the number of arrival angles because angles in horizontal direction and vertical direction as well as their correlation are considered in final determination, as recognized by Gamba {page 1 lines 31-32; page 4 lines 27-28; page 8 line 29}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648